         Case 1:77-cv-00081-EGS Document 426 Filed 07/26/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


HENRY W. SEGAR, et al.,                        )
                               Plaintiffs,     )
                                               )
       v.                                      )      Civil Action No. 77-81 (EGS)
                                               )
WILLIAM P. BARR and                            )
UTTAM DHILLON,                                 )
                                               )
                               Defendants. 1   )
                                               )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s June 25, 2019 minute order in this case, the parties, having

conferred, submit this joint status report regarding both the status of their compliance with the

Court’s order (Dkt. No. 423) granting in part plaintiffs’ motion for compliance, and their

recommendation for further proceedings.

    1. Reconstitution of the Working Group

       As reflected in the Court’s June 25 memorandum opinion (Dkt. No. 424), the Working

Group has been reconstituted and is fully functioning. The three current members of the Working

Group are Dr. Suzanne Tsacoumis, Dr. Henry Thibodeaux, and Dr. Margaret Barton. Therefore,

the parties agree that no further action from the Court is required on this item.




1
   Defendant(s) object(s) to plaintiffs’ caption of the case, which lists the DEA Acting
Administrator, Uttam Dhillon, as a defendant because, under Title VII, the only proper defendant
is the head of the agency, which, in this case, is the Attorney General in his official capacity. Dkt.
No. 315, at 1 n.1. Plaintiffs do not agree and addressed these arguments in Dkt. No. 320, at 2 n.1,
and Dkt. No. 401, at 2 n.2. While DEA does not waive this argument, DEA agrees solely for
purposes of this Joint Status Report to the use of the plural form “Defendants” for ease of reading.
         Case 1:77-cv-00081-EGS Document 426 Filed 07/26/19 Page 2 of 6



   2. Ongoing Supervision

       The Equal Employment Opportunity Monitoring Committee (“EEOMC”) continues to

monitor compliance by the Drug Enforcement Administration (“DEA”) with this Court’s earlier

orders to cease discrimination. DEA will continue to produce annual reports to the EEOMC

through its Equal Employment Opportunity Office. It will also continue to make available travel

funding for the EEOMC’s quarterly meetings, pursuant the Court’s minute order dated August 30,

2017. Therefore, the parties agree that no further action from the Court is required on this item.

   3. Promotions to GS-14 and GS-15

       This Court found that, “[b]ecause the Pulakos Plan is the only plan that meets the

requirements of a validated non-discriminatory plan, the Court is inclined to order the use of that

Plan with a few modifications.” Dkt. No. 424, at 14. The Court ordered defendants to submit a

modified version of the “Pulakos Plan” that includes “specific time frames and deadlines for the

various steps in the promotion process, and rating criteria to evaluate promotion candidates’

accomplishments.” Id. Prior to this Court’s June 25, 2019 opinion and order, defendants provided

to the parties and the Working Group a modified version of the Pulakos Plan (Modified Plan), and

the parties and Working Group exchanged correspondence about it. It is defendants’ position that

the Modified Plan contains specific time frames and deadlines, as well as rating criteria to evaluate

promotion candidates’ accomplishments. It is plaintiffs’ position that the Modified Plan does not

meet the criteria set forth in this Court’s prior orders. Defendants have agreed to review the

Modified Plan in light of the Court’s recent order and the prior feedback from plaintiffs and the

Working Group and will submit a revised draft to plaintiffs and the Working Group as soon as

possible. While defendants are not able to provide an estimated date at this time by which revisions




                                                 2
         Case 1:77-cv-00081-EGS Document 426 Filed 07/26/19 Page 3 of 6



will be provided, due to staffing constraints and travel of key employees responsible for the

revisions, defendants will provide such a date by the time the next Joint Status Report is filed.

       Plaintiffs take the position that, if plaintiffs and the Working Group agree to defendants’

revised draft, the Plan will then undergo validation.

       Defendants disagree with plaintiffs’ position. Defendants take the position that the Court

did not pre-suppose that the Plan would need validation. Defendants note that the Court stated

that “[i]f plaintiffs and the Working Group concur with the modified plan, the parties shall request

implementation of the plan for future promotion practices, subject to a decision by the parties as

to whether the plan requires further validation.” Dkt. No. 424, at 15.

       The parties agree to update the Court as to the status of their meet and confer regarding the

Plan and the issue of validation when they file their next Joint Status Report.

       The parties also agree that, if the Plan requires validation, defendants will, with plaintiffs’

consent, select an appropriate vendor to conduct the validation.

   4. Individual Relief

       On Thursday, July 25, 2019, plaintiffs submitted to defendants a proposed damages

methodology, which is attached to this report as Exhibit A. As of the filing of this Joint Status

Report, defendants have not yet had an opportunity to complete their review of the proposed

methodology, or to determine whether it will be necessary to retain an expert for purposes of this

review. Defendants will advise plaintiffs and the Court by the date of the next Joint Status Report

whether they intend to retain an expert for this purpose.

        In order to calculate relief, on July 15, 2019, plaintiffs asked defendants to provide, in

spreadsheet format, GS-14 and GS-15 vacancy and promotion data from 1993 to the present, as




                                                 3
         Case 1:77-cv-00081-EGS Document 426 Filed 07/26/19 Page 4 of 6



well as promotion histories for plaintiff class members reflected in that data. Vacancy and

promotion data includes:

   •   Career Board meeting dates,

   •   Vacancy numbers,

   •   Opening and closing dates of vacancies,

   •   Employee IDs of the individuals on the Best Qualified Lists (“BQLs”) for each vacancy,

   •   Race information for the individuals on the respective BQLs for each vacancy,

   •   First and last names of plaintiff class members appearing on the BQLs, and

   •   A designation of which individual(s) were selected for promotion from the respective

       BQLs.

Promotion histories include:

   •   The name of each plaintiff class member,

   •   The date each plaintiff class member was hired,

   •   The position(s) to which each plaintiff class member was promoted,

   •   The date of each plaintiff class member’s promotion, and

   •   The date of each plaintiff class member’s separation or retirement, if applicable.

Defendants have agreed to provide plaintiffs with the requested data. Defendants are in the process

of obtaining an estimate from the individuals responsible for compiling the data of how long it will

take to compile and produce the data. Defendants will advise plaintiffs and the Court by the date

of the next Joint Status Report of this date.

       On Thursday, July 25, 2019, plaintiffs requested additional data relevant to the proposed

damages methodology (see paragraph 2 on page number 2 of Exhibit A, lines 12-23). Defendants

need to meet and confer with plaintiffs to understand the request and whether such data can be



                                                 4
         Case 1:77-cv-00081-EGS Document 426 Filed 07/26/19 Page 5 of 6



produced in response. Defendants will review the requests, make these determinations, and will

update the Court on the issue by the date of the next Joint Status Report.

   5. Attorneys’ Fees

       On July 25, 2019, Plaintiffs submitted to defendants a motion for attorneys’ fees from June

1996 to the present. The motion, which is attached as Exhibit B to this report, includes information

on the number of attorneys involved, the experience of those attorneys, the amount of time each

attorney worked on the matter, and the deductions and rate adjustments that plaintiffs have made.

As of the filing of this Joint Status Report, defendants have not yet had an opportunity to complete

their review of Exhibit B, or to determine whether it will be necessary to retain an expert for

purposes of this review. Defendants will advise plaintiffs and the Court by the date of the next

Joint Status Report whether they intend to retain an expert for this purpose.

   6. Recommendation for Further Proceedings

       The parties recommend that the Court order them to file another Joint Status Report by

August 29, 2019, on the progress of the matters described above.




                                                 Respectfully submitted,



                                                       /s/ Brian C. Smith
                                                 Steven F. Cherry, D.C. Bar #431473
                                                 Daniel S. Volchok, D.C. Bar #497341
                                                 Brian C. Smith, D.C. Bar #502323
                                                 WILMER CUTLER PICKERING
                                                   HALE & DORR LLP
                                                 1875 Pennsylvania Avenue N.W.
                                                 Washington, D.C. 20006
                                                 Tel.: 202.663.6000
                                                 Fax: 202.663.6363




                                                 5
Case 1:77-cv-00081-EGS Document 426 Filed 07/26/19 Page 6 of 6




                              JESSIE K. LIU
                              D.C. BAR # 472845
                              United States Attorney
                              for the District of Columbia

                              DANIEL F. VAN HORN
                              D.C. BAR # 924092
                              Civil Chief

                              By: /s/    Derek Hammond
                              DEREK S. HAMMOND,
                              D.C. Bar No. 1017784
                              Assistant United States Attorney
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              (202) 252-2511
                              derek.hammond@usdoj.gov




                              6
